Citation Nr: 0611926	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  03-27 756	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for loss of toes of the 
right foot.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran served on active duty in the United States Army 
for more than twenty years and retired on September 30, 1992.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  February 2002 by the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

On March 30, 2004, the veteran testified at a hearing before 
the undersigned Veterans Law Judge at the Board's office in 
Washington, DC.  A transcript of that hearing is of record.

In July 2004, the Board remanded to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC, the two issues 
listed on the title page of this decision and other claims 
which were granted while the case was in remand status and 
are, therefore, no longer in appellate status.  The case was 
returned to the Board in March 2006.  

The issue of entitlement to service connection for 
hypertension is addressed in the REMAND portion of the 
decision below and is again being REMANDED to the RO via the 
AMC.

FINDING OF FACT

The veteran has all of the toes of his right foot, none of 
which have been amputated or lost by other means.

CONCLUSION OF LAW

Loss of toes of the right foot was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005); Sabonis
 v. Brown, 6 Vet. App. 426, 430 (1994). 

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, 
and its implementing regulations, codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
However, because undisputed facts render the appellant 
ineligible for the benefit of service connection for loss of 
toes of the right foot, the VCAA does not apply to the claim 
decided herein.  See 38 C.F.R. § 3.105(d) (2004); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); Mason v. Principi, 16 
Vet. App. 129 (2002); VAOPGCPREC 5-2004.

In a statement received in January 2005, the veteran stated 
as follows: "I would like to correct one error in my appeal 
and this is located in the important -need to apply section, 
item number 4 is incorrect I did not lose my toes on my right 
foot.  The only operation I had before I lost my leg was on 
my left foot."

At the hearing in March 2004, the veteran testified that he 
has all of the toes of his right foot and that he makes no 
claim for service connection for loss of toes of the right 
foot.  See Transcript of hearing at page 3.

The veteran did not, however, state at the hearing that he 
was withdrawing his appeal on the issue of entitlement to 
service connection for loss of toes of the right foot as he 
had a right to do under the provisions of 38 C.F.R. § 20.204 
(2005), and so the claim will be denied on the basis of lack 
of entitlement under the law to that  benefit.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to service connection for loss of toes of the 
right foot is denied.


REMAND

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  

When cardiovascular disease, including hypertension, is 
manifested to a compensable degree within one year of 
separation from service, the disease may be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2005).

A VA physician who reviewed the veteran's claims file in 
April 2005 reported that no elevated blood pressure readings 
were documented in his service medical records.  The 
veteran's service medical records include the report of a 
medical examination for retirement which was conducted in 
April 1992.  That examination report shows a blood pressure 
reading of 138/75.  Hypertension was not diagnosed.

The veteran has contended that in his case hypertension was 
diagnosed within one year of his retirement from active 
military service at a medical examination conducted at a 
medical facility at Fort Benning, Georgia, in connection with 
an application for employment which he had made to the 
Department of Corrections of the State of Georgia.  In 
support of his appeal, he submitted a photocopy of a report 
of a medical examination on General Services Administration 
(GSA) Standard Form 88.  On that examination report form, 
which is dated "15 Jul 93", it is stated that the purpose 
of the examination was "Job - over 40".  The word "job" 
was handwritten and "over 40" was stamped on the form.  On 
the examination report form, it is shown that the examining 
facility was "MACH, Ft Benning, GA."  In section number 57 
of the examination report form, blood pressure, it appears 
that "199" was written next to "sys." [systolic] and 
"83" was written next to "dias." [diastolic].  The number 
199 appears much darker on the examination report form than 
the number 83 and looks like it may have been written over.  
In section number 74 of the examination report form, summary 
of defects and diagnoses, the words "defective visual 
acuity" were stamped.  No diagnosis of hypertension or of 
any disability other than defective visual acuity was stated 
in that section of the examination report form.

On this record, the Board is of the view that an attempt 
should be made to obtain the original of the veteran's GSA 
Form 88, report of medical examination, dated July 15, 1993, 
which would be evidence clearly pertinent to the issue of 
entitlement to service connection for hypertension, and this 
case will be remanded for that purpose.       

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The AMC should attempt to obtain from 
the medical department of Fort Benning, 
Georgia, or from any records center to 
which the form was transferred or 
retired, the original of a GSA Standard 
Form 88 dated July 15, 1993, the report 
of medical examination of the appellant 
in this case.  In making this records 
request, the AMC must comply with the 
provisions of 38 C.F.R. § 3.159(c)(2) 
(2005).

2.  The AMC should then re-adjudicate the 
remanded claim based on a consideration 
of all of the evidence of record.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided with an appropriate 
supplemental statement of the case and 
afforded an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter which the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


